In a proceeding to validate petitions designating petitioner George J. Auth as a candidate in the Conservative Party primary election to be held on September 11, 1979 for the public office of Highway Superintendent of the Town of Yorktown, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 15, 1979, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Alper v Hayduk, 71 AD2d 935). Mollen, P. J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.